Citation Nr: 0335697	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for residuals 
of viral hepatitis, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  



Procedural history

The veteran served on active duty from March 1974 to October 
1975. 
She was granted service connection for residuals of viral 
hepatitis in an October 1978 rating decision and was awarded 
a noncompensable disability rating.  

In January 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for service-connected residuals of viral hepatitis.  In a May 
2002 rating decision, the RO confirmed and continued the 
previously assigned noncompensable rating.  The veteran 
disagreed with the May 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2003.  

In a July 2002 statement, the veteran claimed that she was 
entitled to an earlier effective date for the award of 
service connection for hepatitis.  That issue has not been 
adjudicated and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of viral hepatitis are manifested by 
complaints that approximately one to two times per year, the 
veteran develops some jaundice, weakness and fatigue.  
Objective findings are nil: no weakness, fatigue, abdominal 
pain, fever, nausea, vomiting, abdominal tenderness, weight 
gain or loss, malabsorption or malnutrition; no loss or 
wasting of muscle strength; and nonicteric eyes.  The veteran 
does not require the use of medications for hepatitis 
residuals, nor has she sought medical treatment for such for 
many years. 



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of viral hepatitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased 
compensable disability rating for her service-connected 
residuals of viral hepatitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2002 rating decision and by the October 2002 statement of the 
case (SOC) of the pertinent law and regulations and of the 
need to submit additional evidence on her claim.  More 
significantly, a letter was sent to the veteran in January 
2002 which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the January 2002 letter and 
by means of the October 2002 SOC as to what evidence she was 
required to provide and what evidence VA would attempt to 
obtain on her behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help her get other relevant evidence, such as 
private medical records, employment records, etc., but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records.  The Board notes 
that, even though the letter and SOC requested a response 
within 30 days, they also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has expired in both instances. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs , 345 F.3d 1334 (Fed. Cir. 
2003) (the PVA case) the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond to 
a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the letter sent 
to the veteran expressly notified her that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, she was 
notified properly of her statutory rights.

In the PVA case, the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time 
to submit evidence before an adjudication was made.  The 
Federal Circuit was also concerned that a claimant would be 
unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  
Here, the veteran has had over a year to submit evidence in 
support of her claim, and in fact, she has done so.  Further, 
the veteran in this case has been made aware on numerous 
occasions, in response to the statement of the case and the 
90 day notice of transfer of the claims file to the Board 
that she had more time to submit evidence.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification, the 
adjudication of her claim by the Board will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The veteran was afforded a VA examination March 2002.  There 
is also of record private medical reports.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  In an April 2002 
report of contact, the veteran stated that she had no 
additional information to report or submit.  

The Board notes in passing that the veteran submitted 
additional medical evidence after the October 2002 SOC was 
issued.  The Board has reviewed the evidence and finds that 
it consists of photocopies of records that were already in 
the claims file and that were considered by the RO.  
Therefore, the Board finds that a remand is not required for 
initial RO consideration of this duplicate evidence.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The veteran 
was informed of her right to a hearing and was presented 
several options for presenting personal testimony; she 
indicated in her substantive appeal that she did not want a 
BVA hearing, and she never requested a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Specific schedular criteria

Effective July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C) are rated as follows: 

100 % Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain);

60 %  Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly;

40 %  Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period;

20 %  Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-
month period;

10 %  Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 
12-month period;

0 %  Nonsymptomatic.

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2003). 

An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note (2).

Analysis

The veteran is seeking an increased disability rating for her 
service-connected residuals of viral hepatitis, which are 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2003) [chronic liver 
disease without cirrhosis].  She essentially contends that 
the symptoms associated with her disability are more severe 
than is contemplated by the currently assigned rating.

Assignment of diagnostic code 

The Board initially notes that VA issued revised regulations 
amending the portion of the rating schedule dealing with 
disorders of the digestive system, effective from July 2, 
2001.  Because the veteran filed her claim in January 2002, 
after the effective date of the revised regulations, only the 
current version of the regulations is applicable.  See 
VAOPGCPREC 3-2000 (2000).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that, based on the diagnoses, medical 
findings and symptoms reported by the veteran, Diagnostic 
Code 7345 is the most appropriate diagnostic code under which 
to evaluate the veteran's residuals of viral hepatitis.  The 
veteran's complaints, as reported in the March 2002 VA 
examination, consist of  some weakness and fatigue with 
jaundice approximately once or twice a year and with no 
nausea or abdominal pain.  Such symptoms are consistent with 
those enumerated under Diagnostic Code 7345, as is the 
diagnosis of residuals of viral hepatitis.  There is no 
evidence of an injury to the veteran's liver, or of cirrhosis 
or abscess so as to rate in accordance with Diagnostic Codes 
7311, 7312, or 7313.  Accordingly, the Board finds that 
Diagnostic Code 7345 is the most appropriate code available, 
and the Board will apply that Diagnostic Code below.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
compensable rating for hepatitis.  

The veteran filed her claim for an increased rating in 
January 2002.  Much of the medical evidence of record, 
including documents recently submitted by the veteran, 
reflect her condition well prior to the period on appeal.  
The Board notes that although a request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991), where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  There are no pertinent treatment records 
for a decade before the veteran's current claim, and none 
since.  Accordingly, while all the evidence of record has 
been considered, the Board's primary focus is on the March 
2002 VA examination findings and the veteran's recent 
contentions.  

The medical evidence shows that the veteran's hepatitis is 
not currently active.  It appears that the last episode of 
active hepatitis occurred in January 1988.  At that time the 
veteran was hospitalized with complaints of headache and 
abdominal tenderness.  Thereafter, the medical evidence is 
negative for clinical findings showing any recurrence of 
hepatitis.  A June 1992 hospital discharge summary shows that 
the veteran was treated for acute pelvic inflammatory disease 
and possible gastroenteritis at that time; however, there is 
no indication that this episode was related to the veteran's 
hepatitis.  A March 2002 examination resulted in a diagnosis 
of only "residuals" of viral hepatitis.  

With respect to the rating criteria, the Board notes 
initially that for the 10 percent through the 60 percent 
level, the criteria contain two components, stated in the 
disjunctive.  In such cases, only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  
The second component for each of these levels describes 
incapacitating episodes.  There is no evidence, including the 
veteran's own statements, that the veteran has experienced 
any incapacitating episodes as a result of hepatitis, nor is 
there competent medical evidence showing near-constant 
debilitating symptoms, as required for the 100 percent level.  
The March 2002 VA examination noted the veteran's contention 
that she suffers approximately two times per year from 
episodes of "some jaundice, weakness and fatigue."  She 
stated that during these times she follows up with her 
private doctor.  However, she did not provide any medical 
reports which document such private medical treatment, nor 
did she report any periods of "acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician" (the definition of an incapacitating episode), 
and the records submitted by the veteran do not show such 
periods or such treatment.  
See 38 C.F.R. § 4.114, Diagnostic Code 7345, Note (2) (2003).

Further, there is no evidence of current symptoms consistent 
with nausea, vomiting or anorexia.  Indeed, no such 
gastrointestinal symptoms have been noted.  In March 2002, 
the veteran denied nausea or vomiting.  The veteran gave no 
history of weight gain or loss.  Bowel sounds were noted to 
be present on examination.  There was no evidence of 
malabsorption or malnutrition.  

With respect to symptoms consistent with arthralgia and right 
upper quadrant pain, the Board notes findings of the March 
2002 examiner that the veteran denied abdominal pain and the 
examiner noted no tenderness and no organomegaly.  

The Board notes in passing that the use of the term "such as" 
in Diagnostic Code 7345 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under Diagnostic Code 
7345 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment.  

However, as used in Diagnostic Code 7345, with the exception 
of the 100 percent level, the term "such as" applies only 
to the symptoms experienced during incapacitating episodes, a 
term which is precisely defined in Note (2), above.  As 
stated, the evidence, including the veteran's own statements, 
does not show that she has experienced incapacitating 
episodes due to hepatitis.  

With respect to symptoms not associated with incapacitating 
episodes, such as fatigue, malaise and anorexia, the Board 
notes as stated above that there is no evidence of anorexia, 
as described for the 10 percent level, or of any degree of 
weight loss or malnutrition, as described for the 20 percent, 
40 percent and 60 percent levels.  In March 2002, the veteran 
gave no history of weight gain or loss.  On examination, 
there was no evidence of malabsorption or malnutrition.  
There is no evidence of hepatomegaly.  

While, as stated above, the veteran reported approximately 2 
episodes per year where she experiences "some jaundice, 
weakness and fatigue", the Board notes that no such symptoms 
have been objectively confirmed or attributed to residuals of 
hepatitis.  Indeed, on examination in March 2002, the veteran 
reported no weakness or fatigue.  In addition, there was no 
evidence of loss or wasting of muscle strength.  With respect 
to jaundice, the veteran's eyes were found to be nonicteric 
(that is, non-jaundiced).  Further, the veteran has neither 
submitted nor pointed to objective medical evidence which 
does confirm such symptoms.  The March 2002 examiner noted 
that no medications are currently being administered for any 
symptoms of hepatitis.  

While the Board does not necessarily doubt the veteran's 
credibility in describing occasional episodes of weakness and 
fatigue, as a layperson without medical training the veteran 
is not competent to ascribe such symptoms to a particular 
diagnosis such as hepatitis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  The 
competent medical evidence does not include objective 
findings of current weakness or fatigue, nor have such 
complaints been medically attributed to hepatitis.

The Board is aware of the fact that the veteran has not been 
physically examined during a period in which she contends she 
has flare-ups.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994).  However, the remedy in Ardison 
was examination during predictable and lengthy flare-up of 
service-connected disability, a remedy not feasible in this 
case.  See Voerth v. West, 13 Vet. App. 117, 122-3 (1999).  
Finally, and most significantly, there is no medical evidence 
which indicates that such episodes are due to the service-
connected hepatitis, which appears to have been quiescent for 
well over a decade.  

Therefore, for the reasons stated, the Board finds that the 
criteria for a compensable disability rating are not met or 
approximated in this case.  Objective clinical findings 
include no weakness, fatigue, abdominal pain, fever, nausea, 
vomiting, abdominal tenderness, weight gain or loss, 
malabsorption or malnutrition; no loss or wasting of muscle 
strength; and nonicteric eyes.  The veteran does not require 
the use of medications and evidently does not seek medical 
attention for hepatitis residuals.  Indeed, it appears that 
hepatitis residuals have not been medically identified for 
many years.  

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
an increased rating is warranted for the veteran's service-
connected residuals of viral hepatitis.  The benefit sought 
on appeal is accordingly denied.


ORDER

An increased compensable disability rating for the veteran's 
residuals of viral hepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



